
	
		I
		112th CONGRESS
		2d Session
		H. R. 6381
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2012
			Mr. Al Green of Texas
			 (for himself, Mr. Bachus,
			 Mr. Cleaver, and
			 Mr. Heck) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To establish a pilot program to authorize the Secretary
		  of Housing and Urban Development to make grants to nonprofit organizations to
		  rehabilitate and modify homes of disabled and low-income
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Assistance for Veterans Act of
			 2012 or the HAVEN Act.
		2.DefinitionsIn this Act:
			(1)DisabledThe
			 term disabled means an individual with a disability, as defined
			 by section 12102 of title 42, United States Code.
			(2)Eligible
			 veteranThe term
			 eligible veteran means a disabled or low-income veteran.
			(3)Energy efficient
			 features or equipmentThe term energy efficient features
			 or equipment means features of, or equipment in, a primary residence
			 that help reduce the amount of electricity used to heat, cool, or ventilate
			 such residence, including insulation, weatherstripping, air sealing, heating
			 system repairs, duct sealing, or other measures.
			(4)Low-income
			 veteranThe term
			 low-income veteran means a veteran whose income does not exceed
			 80 percent of the median income for an area, as determined by the
			 Secretary.
			(5)Nonprofit
			 organizationThe term
			 nonprofit organization means an organization that is—
				(A)described in
			 section 501(c)(3) or 501(c)(19) of the Internal Revenue Code of 1986;
			 and
				(B)exempt from tax
			 under section 501(a) of such Code.
				(6)Primary
			 residence
				(A)In
			 generalThe term
			 primary residence means a single family house, a duplex, or a
			 unit within a multiple-dwelling structure that is an eligible veteran’s
			 principal dwelling and is owned by such veteran or a family member of such
			 veteran.
				(B)Family member
			 definedFor purposes of this paragraph, the term family
			 member includes—
					(i)a
			 spouse, child, grandchild, parent, or sibling;
					(ii)a
			 spouse of such a child, grandchild, parent, or sibling; or
					(iii)any individual
			 related by blood or affinity whose close association with a veteran is the
			 equivalent of a family relationship.
					(7)Qualified
			 organizationThe term
			 qualified organization means a nonprofit organization that
			 provides nationwide or State-wide programs that primarily serve veterans or
			 low-income individuals.
			(8)SecretaryThe term Secretary means the
			 Secretary of Housing and Urban Development.
			(9)VeteranThe term veteran has the
			 same meaning as given such term in section 101 of title 38, United States
			 Code.
			(10)Veterans
			 service organizationThe term veterans service
			 organization means any organization recognized by the Secretary of
			 Veterans Affairs for the representation of veterans under section 5902 of title
			 38, United States Code.
			3.Establishment of
			 a pilot program
			(a)Grant
				(1)In
			 generalThe Secretary shall
			 establish a pilot program to award grants to qualified organizations to
			 rehabilitate and modify the primary residence of eligible veterans.
				(2)CoordinationThe
			 Secretary shall work in conjunction with the Secretary of Veterans Affairs to
			 establish and oversee the pilot program and to ensure that such program meets
			 the needs of eligible veterans.
				(3)Maximum
			 grantA grant award under the pilot program to any one qualified
			 organization shall not exceed $1,000,000 in any one fiscal year, and such an
			 award shall remain available until expended by such organization.
				(b)Application
				(1)In
			 generalEach qualified
			 organization that desires a grant under the pilot program shall submit an
			 application to the Secretary at such time, in such manner, and, in addition to
			 the information required under paragraph (2), accompanied by such information
			 as the Secretary may reasonably require.
				(2)ContentsEach application submitted under paragraph
			 (1) shall include—
					(A)a plan of action
			 detailing outreach initiatives;
					(B)the approximate
			 number of veterans the qualified organization intends to serve using grant
			 funds;
					(C)a description of
			 the type of work that will be conducted, such as interior home modifications,
			 energy efficiency improvements, and other similar categories of work;
			 and
					(D)a plan for working
			 with the Department of Veterans Affairs and veterans service organizations to
			 identify veterans and serve their needs.
					(3)PreferencesIn awarding grants under the pilot program,
			 the Secretary shall give preference to a qualified organization—
					(A)with experience in
			 providing housing rehabilitation and modification services for disabled
			 veterans; or
					(B)that proposes to provide housing
			 rehabilitation and modification services for eligible veterans who live in
			 rural areas (the Secretary, through regulations, shall define the term
			 rural areas).
					(c)CriteriaIn order to receive a grant award under the
			 pilot program, a qualified organization shall meet the following
			 criteria:
				(1)Demonstrate
			 expertise in providing housing rehabilitation and modification services for
			 disabled or low-income individuals for the purpose of making the homes of such
			 individuals accessible, functional, and safe for such individuals.
				(2)Have established outreach initiatives
			 that—
					(A)would engage
			 eligible veterans and veterans service organizations in projects utilizing
			 grant funds under the pilot program; and
					(B)identify eligible
			 veterans and their families and enlist veterans involved in skilled trades,
			 such as carpentry, roofing, plumbing, or HVAC work.
					(3)Have an established nationwide or
			 State-wide network of affiliates that are—
					(A)nonprofit
			 organizations; and
					(B)able to provide
			 housing rehabilitation and modification services for eligible veterans.
					(4)Have experience in
			 successfully carrying out the accountability and reporting requirements
			 involved in the proper administration of grant funds, including funds provided
			 by private entities or Federal, State, or local government entities.
				(d)Use of
			 fundsA grant award under the
			 pilot program shall be used—
				(1)to modify and
			 rehabilitate the primary residence of an eligible veteran, and may
			 include—
					(A)installing wheelchair ramps, widening
			 exterior and interior doors, reconfigurating and re-equipping bathrooms (which
			 includes installing new fixtures and grab bars), removing doorway thresholds,
			 installing special lighting, adding additional electrical outlets and
			 electrical service, and installing appropriate floor coverings to—
						(i)accommodate the
			 functional limitations that result from having a disability; or
						(ii)if such residence does not have
			 modifications necessary to reduce the chances that an elderly, but not disabled
			 person, will fall in their home, reduce the risks of such an elderly person
			 from falling;
						(B)rehabilitating
			 such residence that is in a state of interior or exterior disrepair; and
					(C)installing energy efficient features or
			 equipment if—
						(i)an
			 eligible veteran’s monthly utility costs for such residence is more than 5
			 percent of such veteran’s monthly income; and
						(ii)an
			 energy audit of such residence indicates that the installation of energy
			 efficient features or equipment will reduce such costs by 10 percent or
			 more;
						(2)in connection with modification and
			 rehabilitation services provided under the pilot program, to provide technical,
			 administrative, and training support to an affiliate of a qualified
			 organization receiving a grant under such pilot program; and
				(3)for other purposes
			 as the Secretary may prescribe through regulations.
				(e)OversightThe
			 Secretary shall direct the oversight of the grant funds for the pilot program
			 so that such funds are used efficiently until expended to fulfill the purpose
			 of addressing the adaptive housing needs of eligible veterans.
			(f)Matching
			 funds
				(1)In
			 generalA qualified
			 organization receiving a grant under the pilot program shall contribute towards
			 the housing modification and rehabilitation services provided to eligible
			 veterans an amount equal to not less than 50 percent of the grant award
			 received by such organization.
				(2)In-kind
			 contributionsIn order to
			 meet the requirement under paragraph (1), such organization may arrange for
			 in-kind contributions.
				(g)Limitation cost
			 to the veteransA qualified
			 organization receiving a grant under the pilot program shall modify or
			 rehabilitate the primary residence of an eligible veteran at no cost to such
			 veteran (including application fees) or at a cost such that such veteran pays
			 no more than 30 percent of his or her income in housing costs during any month.
			(h)Reports
				(1)Annual
			 reportThe Secretary shall
			 submit to Congress, on an annual basis, a report that provides, with respect to
			 the year for which such report is written—
					(A)the number of
			 eligible veterans provided assistance under the pilot program;
					(B)the socioeconomic
			 characteristics of such veterans, including their gender, age, race, and
			 ethnicity;
					(C)the total number,
			 types, and locations of entities contracted under such program to administer
			 the grant funding;
					(D)the amount of
			 matching funds and in-kind contributions raised with each grant;
					(E)a description of
			 the housing rehabilitation and modification services provided, costs saved, and
			 actions taken under such program;
					(F)a description of
			 the outreach initiatives implemented by the Secretary to educate the general
			 public and eligible entities about such program;
					(G)a description of
			 the outreach initiatives instituted by grant recipients to engage eligible
			 veterans and veteran service organizations in projects utilizing grant funds
			 under such program;
					(H)a description of
			 the outreach initiatives instituted by grant recipients to identify eligible
			 veterans and their families; and
					(I)any other
			 information that the Secretary considers relevant in assessing such
			 program.
					(2)Final
			 reportNot later than 6 months after the completion of the pilot
			 program, the Secretary shall submit to Congress a report that provides such
			 information that the Secretary considers relevant in assessing the pilot
			 program.
				(i)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for carrying out this Act $4,000,000 for each of
			 fiscal years 2013 through 2017.
			
